 

First Amendment

Employment Agreement

 

THIS AMENDMENT, made and entered into as of the 23 day of April, 2013, by and
between Community Bank of Tri-County (the “Bank”), William Pasenelli (the
“Employee”) and Tri-County Financial Corporation (the “Company”), solely as
guarantor of the Bank’s obligations under the employment agreement entered into
by the parties.

 

WHEREAS, the Employee, the Bank and the Company entered into an amended and
restated employment agreement, dated as of April 20, 2007, (the “Agreement”);
and

 

WHEREAS, the Employee, the Bank and the Company desire to amend the Agreement to
make certain changes to the potential severance obligations under the Agreement
and to reflect certain changes; and

 

WHEREAS, Section 13.10 of the Agreement provides that the parties may amend the
Agreement by a written instrument from time to time.

 

ACCORDINGLY, the Agreement is hereby amended, effective as of the date first set
forth above as follows:

 

First Change

 

Section 1 of the Agreement is deleted in its entirety and replaced with the
following new Section 1:

 

“1. EMPLOYMENT. The Employee shall serve the Bank as President. In such
position, the Employee shall have the duties, responsibilities, functions and
authority determined and designated from time to time by the Board of Directors
(the “Board”) and the Chief Executive Officer. The Employee shall render such
administrative and management services to the Bank and its affiliates as are
customarily performed by persons in a similar executive capacity.”

 

Second Change

 

Section 10.2 of the Agreement is deleted in its entirety and replaced with the
following new Section 10.2:

 

“10.2 TERMINATION PAYMENT. Notwithstanding any provision herein to the contrary,
if the Bank terminates the Employee’s employment under this Agreement without
the Employee’s prior written consent and for a reason other than Cause, in
connection with or within twelve (12) months after a Change in Control, the
Employee shall be paid an unreduced lump sum severance benefit equal to the sum
of the following items:

 

(a) Three (3) times the Employee’s annual base salary (as provided for in
Section 3 of this Agreement) at the rate in effect on the date of the Employee’s
termination of employment (including any amount contributed by the Bank on the
Employee’s behalf pursuant to a salary reduction agreement and which is not
included in the Employee’s gross income under Sections 125, 132(f) or 402(e)(3)
of the Internal Revenue Code of 1986, as amended); and

 

(b) Three (3) times the most recent annual incentive compensation payment made
to the Employee (as provided for in Section 3 of this Agreement).

 

The severance benefit payment under this Section 10.2 shall be made to the
Employee in one lump sum within ten (10) days of the Employee’s termination of
employment.”

 



 

 

 

Third Change

 

Section 11 of the Agreement amended by deleting the first three sentences
thereof and replacing them with the following new language:

 

“If the payments and benefits provided pursuant to Section 10 of this Agreement,
either alone or together with other payments and benefits the Employee has the
right to receive from the Bank, would constitute a “parachute payment” under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
payments and benefits pursuant to Section 10 shall be reduced by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits under Section 10 being non-deductible to the Bank pursuant to Section
280G of the Code and subject to the excise tax imposed under Section 4999 of the
Code. If such a reduction is necessary and none of the payments or benefits
constitutes a “deferral of compensation” within the meaning of and subject to
Section 409A of the Code, then the reduction shall occur in a manner the
Employee elects in writing prior to the date of payment. If the payments or
benefits constitute a deferral of compensation or if the Employee fails to make
an election pursuant to the preceding sentence, then the payments and/or
benefits to be reduced will be determined in a manner which has the least
economic cost to the Employee. The Bank’s independent public accountants will
determine any reduction in the payments and benefits to be made pursuant to
Section 10; the Bank will pay for the accountant’s opinion. If the Bank and/or
the Employee do not agree with the accountant’s opinion, the Bank will pay to
the Employee the maximum amount of payments and benefits pursuant to Section 10
(as selected by the Employee if the payments and benefits do not constitute a
deferral of compensation) that the opinion indicates have a high probability of
not causing any of the payments and benefits to be non-deductible to the Bank
and subject to the excise tax imposed under Section 4999 of the Code.”

 

IN WITNESS WHEREOF, the parties hereto each acknowledge that each has carefully
read this amendment to the Agreement and executed the original on the date
indicated.

 

 

    COMMUNITY BANK OF TRI-COUNTY       /s/ Christy Lombardi   /s/ Michael L.
Middleton Witness   For the Bank       4/23/2013     Date              
TRI-COUNTY FINANCIAL CORPORATION       /s/ Christy Lombardi   /s/ Michael L.
Middleton   Witness   For the Company       4/23/2013     Date         EMPLOYEE
      /s/ Christy Lombardi   /s/ William Pasenelli Witness   William Pasenelli  
    4/23/2013     Date    

 



 

